                      Case 18-11535-LSS                      Doc 86           Filed 02/05/19              Page 1 of 2



                              IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF DELAWARE

In re:                                                                      Chapter 7

THE ART INSTITUTE OF                                                        Case No. 18-11535 (LSS)
PHILADELPHIA LLC, et al.,1
                                                                            Jointly Administered
                                  Debtors.


                 NOTICE OF AGENDA FOR HEARING ON MATTERS
           SCHEDULED FOR FEBRUARY 7, 2019 AT 10:30 A.M.2 (EASTERN TIME)

              Hearing Location: before the Honorable Laurie Selber Silverstein,
     at the U.S. Bankruptcy Court for the District of Delaware, 824 North Market Street,
                       6th Floor, Courtroom #2, Wilmington, DE 19801


MATTER GOING FORWARD:

1. Motion of Courtney Amos for Relief from the Automatic Stay [Filed 12/4/18] (Docket No.
   68)

     Response Deadline: January 3, 2018 at 4:00 p.m. (ET) Extended for the Trustee to January
     14, 2019

     Responses Received: None at this time.

     Related Documents:


                      A. Notice of Hearing [Filed 1/24/19] (Docket No. 85)

1
  The last four digits of the Debtors’ taxpayer identification numbers are as follows: American Education Centers, Inc. (6160); Argosy Education
Group, Inc. (5674); Argosy University of California LLC (1273); Brown Mackie College - Tucson, Inc. (4601); Education Finance III LLC
(2533); Education Management LLC (6022); Education Management II LLC (2661); Education Management Corporation (9571); Education
Management Holdings II LLC (2529); Higher Education Services II LLC (3436); Miami International University of Art & Design, Inc. (1065);
South Education – Texas LLC (2573); South University of Florida, Inc. (9226); South University of Michigan, LLC (6655); South University of
North Carolina LLC (9113); South University of Ohio LLC (9944); South University of Virginia, Inc. (9263); South University, LLC (7090);
Stautzenberger College Education Corporation (4675); TAIC-San Diego, Inc. (1894); TAIC-San Francisco, Inc. (9487); The Art Institutes
International Minnesota, Inc. (6999); The Art Institute of Atlanta, LLC (1597); The Art Institute of Austin, Inc. (3626); The Art Institute of
California-Hollywood, Inc. (3289); The Art Institute of California-Inland Empire, Inc. (6775); The Art Institute of California - Los Angeles, Inc.
(4215); The Art Institute of California-Orange County, Inc. (6608); The Art Institute of California-Sacramento, Inc. (6212); The Art Institute of
Charleston, Inc. (6048); The Art Institute of Charlotte, LLC (4912); The Art Institute of Colorado, Inc. (3062); The Art Institute of Dallas, Inc.
(9012); The Art Institute of Fort Lauderdale, Inc. (0255); The Art Institute of Houston, Inc. (9015); The Art Institute of Indianapolis, LLC (6913);
The Art Institute of Las Vegas, Inc. (6362); The Art Institute of Michigan, Inc. (8614); The Art Institute of Philadelphia LLC (7396); The Art
Institute of Pittsburgh LLC (7441); The Art Institute of Portland, Inc. (2215); The Art Institute of Raleigh-Durham, Inc. (8031); The Art Institute
of St. Louis, Inc. (9555); The Art Institute of San Antonio, Inc. (4394); The Art Institute of Seattle, Inc. (9614); The Art Institute of Tampa, Inc.
(6822); The Art Institute of Tennessee-Nashville, Inc. (5359); The Art Institute of Virginia Beach LLC (2784); The Art Institute of Washington,
Inc. (7043); The Art Institutes International II LLC (9270); The Illinois Institute of Art at Schaumburg, Inc. (3502); The Illinois Institute of Art,
Inc. (3500); The Institute of Post-Secondary Education, Inc. (0283); The New England Institute of Art, LLC (7798); The University of Sarasota,
Inc. (5558);Western State University of Southern California (3875).

2
  Any party who wishes to attend telephonically is required to make arrangements through CourtCall by telephone (866-582-6878) or by
facsimile (866-533-2946).



DOCS_DE:222761.1 57092/001
                 Case 18-11535-LSS       Doc 86       Filed 02/05/19   Page 2 of 2



    Status: The parties anticipate submitting an agreed form of order under certification of
    counsel prior to the hearing. This matter will go forward.



Dated: February 5, 2019                       PACHULSKI STANG ZIEHL & JONES LLP

                                              /s/ Colin R. Robinson
                                              Bradford J. Sandler (DE Bar No. 4142)
                                              Colin R. Robinson (DE Bar No. 5524)
                                              919 North Market Street, 17th Floor
                                              P.O. Box 8705
                                              Wilmington, DE 19899 (Courier 19801)
                                              Telephone: 302-652-4100
                                              Facsimile: 302-652-4400
                                              E-mail: bsandler@pszjlaw.com
                                                       crobinson@pszjlaw.com

                                              Counsel for George L. Miller, Chapter 7 Trustee




                                                -2-
DOCS_DE:222761.1 57092/001
